UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7733


RANDOLPH ASHFORD,

                Plaintiff - Appellant,

          v.

ANGELA GORDON; KELVIN MYERS; KISHA LINNEN; KELVIN WILLIAMS;
GEORGE J. AMONITTI, et al sued in their individual
capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Paige Jones Gossett, Magistrate
Judge. (0:13-cv-01113-JFA-PJG)


Submitted:   January 21, 2014              Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randolph Ashford, Appellant Pro Se. Lydia L. Magee, RICHARDSON,
PLOWDEN & ROBINSON, PA, Myrtle Beach, South Carolina; Eugene
Matthews, C. Cliff Rollins, RICHARDSON, PLOWDEN & ROBINSON, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Randolph Ashford seeks to appeal from the magistrate

judge’s order denying, in pertinent part, Ashford’s motions to

(1) extend discovery, (2) appoint counsel, (3) issue subpoenas,

and (4) schedule a physical and mental health evaluation.                       This

court   may    exercise    jurisdiction        only   over    final    orders,    28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                       The

order Ashford seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   See Reynaga v.

Cammisa, 971 F.2d 414, 416-18 (9th Cir. 1992).                  Accordingly, we

dismiss the appeal for lack of jurisdiction.                   We dispense with

oral    argument   because      the    facts    and   legal    contentions       are

adequately     presented   in    the    materials     before    this    court    and

argument would not aid the decisional process.



                                                                        DISMISSED




                                         2